748 F.2d 676
6 ITRD 1592, 3 Fed. Cir. (T) 34
ASEA, INC., Appellant,v.UNITED STATES, Appellee.
Appeal No. 84-1139.
United States Court of Appeals,Federal Circuit.
Nov. 21, 1984.

Appealed from Court of International Trade;  Newman, Judge.
Bernard J. Babb, Freeman, Wasserman & Schneider, New York City, argued for appellant.  With him on brief was Philip Yale Simons, New York City, of counsel.
Barbara M. Epstein, New York City, argued for appellee.  With her on brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director, Washington, D.C., and Joseph I. Liebman, New York City.
Before FRIEDMAN, DAVIS and BALDWIN, Circuit Judges.
BALDWIN, Circuit Judge.


1
This is an appeal from a judgment of the United States Court of International Trade (CIT) holding that certain shunt reactors imported from Sweden were properly classified under item 682.60 of the Tariff Schedules of the United States.  We affirm.

OPINION

2
The judgment appealed from is affirmed on the basis of the opinion filed by the CIT.   ASEA, Inc. v. United States, 587 F. Supp. 1072 (Ct. Int'l Trade 1984).


3
AFFIRMED.